Citation Nr: 1641581	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to December 1997, November 2001 to November 2002, and December 2002 to January 2004, and additional periods of active and inactive duty in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of this appeal, the Veteran moved and jurisdiction transferred to the RO in Roanoke, Virginia.

The Veteran testified at a Travel Board hearing in May 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In December 2014, the Board remanded the claim for further development.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board also notes that additional evidence has been received since the last adjudication of the claim by the Agency of Original Jurisdiction (AOJ).  In particular, additional VA treatment records have been received.  The additional evidence is either not relevant to the claim decided herein or is cumulative of evidence already on file at the time of the October 2015 supplemental statement of the case.  Therefore, a waiver of AOJ review is not required.


FINDING OF FACT

Obstructive sleep apnea is not shown to be related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and post-service treatment records are associated with the claims file.  The May 2014 Board hearing transcript and the Veteran's statements are associated with the claims file.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

Pursuant to the Board's December 2014 remand instructions, additional service personnel records were associated with the record and the AOJ arranged for VA examination in October 2015.  The VA examination and opinion are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinion and accompanying rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claim being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As sleep apnea is not on the list; this method does not apply to in this case. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran contends that service connection is warranted for sleep apnea.  At his May 2014 Board hearing, the Veteran testified that people complained about his snoring in service and that the symptoms he had in service may be related to his current sleep apnea.  According to an April 2015 statement, the Veteran stated that his sleep issue did not begin on active duty for training or inactive duty for training, but rather while he was on activated duty at Fort Campbell, Kentucky. 

The Veteran's service treatment records are completely silent regarding any complaints, diagnosis, or treatment of obstructive sleep apnea.  Specifically, the Veteran's October 2002 pre-deployment and December 2003 post-deployment health assessments, the Veteran denied any history of respiratory problems and shortness of breath, respectively.  Furthermore, the Veteran did not identify any deployment-related conditions or concerns involving obstructive sleep apnea and he indicated that he did not experience trouble sleeping or feel tired after sleeping in the December 2003 post-deployment medical assessment.

Post-service treatment records reveal that the Veteran was initially recommended for a sleep study in January 2005.  In May 2006, he was formally diagnosed as having obstructive sleep apnea.  

The Veteran was afforded a VA examination in October 2015 during which the VA examiner noted the Veteran's reports of snoring in service.  Following review of the Veteran's claims file, the examiner also noted that service treatment records did indicate that the Veteran suffered many sinus infections and problems with allergic rhinitis during active duty.  Regarding the Veteran's complaints of snoring, the examiner noted that loud snoring may be caused by a number of things including sinus disease, which the Veteran has.  He further remarked that loud snoring does not equal sleep apnea and that he would expect the same people who noticed loud snoring to notice apneic episodes.  

In addition, although the Veteran reported that sleep apnea is due to mold exposure in his lungs, the October 2015 VA examiner stated that sleep apnea is due to upper airway redundancy and not the lungs.  The examiner stated that the Veteran has had a gradual increase in weight over time and that there is an association of obstructive sleep apnea with weight gain.  He opined, based on review of the Veteran's available documents and statements, literature review of obstructive sleep apnea, and medical experience, that it is less likely than not that the Veteran's obstructive sleep apnea is due to service or any incident of service.

Based upon a review of the record, the Board concludes that service connection is not warranted for obstructive sleep apnea.  The Veteran's service treatment records are completely silent as to any complaints of or treatment for sleep apnea.  The first post-service complaints of, diagnosis of, or treatment for either disorder was not shown until after active duty.  Finally, there is no evidence of record suggesting a link or nexus between the Veteran's current disorder and his military service. Although the Veteran seeks entitlement to service connection for obstructive sleep apnea, neither he nor his representative has offered objective medical evidence establishing that his claimed obstructive sleep apnea was caused or aggravated by any period of his active duty service.  

The Board acknowledges the Veteran's own contentions with regard to his belief that he had sleep problems in service which are related to his currently diagnosed sleep apnea.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his sleep apnea and problems in service, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this case, the October 2015 VA opinion is found to be more probative than the Veteran's assertions.  To determine the probative value of medical opinions the Board considers three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the Board finds the examiner was fully informed of the facts, the opinion was fully articulate, and the examiner provided a reasoned analysis based on an accurate reading of the record and medical knowledge.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As a result, the Board assigns the VA examiner's opinion more probative weight.  

Lastly, the Board observes that service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309 (a), which does not include obstructive sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Consequently, there is no competent probative evidence linking the Veteran's current obstructive sleep apnea to his military service.  Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


